NO. 12-13-00220-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

JAY HARTSELL,                                                 §   APPEAL FROM THE 392ND
APPELLANT

V.

STAR HARBOR MARINA                                        §       JUDICIAL DISTRICT COURT
DEVELOPMENT, LTD. AND
P&W STAR HARBOR, LLC,
A TEXAS LIMITED LIABILITY
COMPANY,
APPELLEES                                                 §       HENDERSON COUNTY, TEXAS



                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss this appeal. In his motion, Appellant states that
he has determined that the order he seeks to appeal is interlocutory and is not appealable.
Because Appellant has met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1),
the motion is granted, and the appeal is dismissed.
Opinion delivered July 24, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                     (PUBLISH)
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                              JULY 24, 2013


                                        NO. 12-13-00220-CV

                            JAY HARTSELL,
                                Appellant
                                   V.
             STAR HARBOR MARINA DEVELOPMENT, LTD. AND
       P&W STAR HARBOR, LLC, A TEXAS LIMITED LIABILITY COMPANY,
                                Appellees



                           Appeal from the 392nd Judicial District Court
                       of Henderson County, Texas. (Tr.Ct.No. 2012B-1006)

               THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the
appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion be granted and the appeal be dismissed, and that this
decision be certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.